Title: To Thomas Jefferson from Albert Gallatin, 26 March 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     26 March 1805
                  
                  The bad arrangement of districts on the Lakes had heretofore prevented the organisation of the district of Erie which includes Cayoga. A representation was made on that subject to Congress and a law was obtained which, amongst other things, authorizes you to designate the port of entry & delivery for the district of Erie. Cayoga is the most proper place for that purpose, and I mentioned to you that as soon as I could hear of a proper character for the office I would submit the appointment to you. This of course has anticipated the request of the assembly of Ohio, as it will give them not only a port of delivery but one of entry at Cayoga. It may be expected that the district will be organised in the course of the spring.
                  I have nothing new to mention. The Treasury is poor; and if all the bills come at once from France it will be difficult even with the assistance of the Bank to meet them. A loan of about one million & half will be necessary: but I think we will be able to repay it in the course of the year. Mr Livingston’s arrangements on that & some other subjects have not been the best possible; and much do I fear that his interference & schemes respecting Florida have done much to prevent Mr Monroe’s success in Spain.
                  With sincere attachment & respect Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               